Citation Nr: 0835479	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Service connection for hearing loss.  

2.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from February 1964 to November 
1966.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.      


FINDINGS OF FACT

1.	The veteran's hearing loss is not related to service.  

2.	The veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.	A hearing loss disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.	A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and tinnitus.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA issued the veteran notification letters in July 2005 and 
May 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
these letters, VA informed the veteran of the elements that 
comprise his claims, and of the evidence needed to 
substantiate his claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA notified the veteran prior to the 
initial adjudication of his claims in September 2005.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not inform the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until May 2006, following the September 2005 rating decision 
on appeal.  See Dingess/Hartman, supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
veteran as a result of the late notice has been rebutted by 
the record, and that proceeding with a final decision is 
appropriate.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As will be noted 
below, the veteran's service connection claims will be 
denied.  So the veteran will not be negatively affected by 
the lack of notice regarding disability evaluations and 
effective dates (no rating or effective date will be assigned 
here).  The Board therefore finds no prejudice here regarding 
the late notice.    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  The RO obtained medical records relevant to 
the appeal.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
And VA provided the veteran with a VA audiology examination.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that service caused him to incur hearing 
loss and tinnitus.  For the reasons set forth below, the 
Board disagrees with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
preponderate against the veteran's claim to having current 
hearing loss and tinnitus.  A May 2004 private audiology 
examination report showed, in each ear, auditory thresholds 
higher than 40 decibels (from 2000 to 4000).  This private 
examination noted speech recognition scores lower than 94 
percent (at 80 percent in the right ear and 92 percent in the 
left ear).  An August 2005 VA audiology examination showed, 
in each ear, auditory thresholds higher than 40 decibels 
(from 2000 to 4000 Hertz).  38 C.F.R. § 3.385.  And each 
examination report reflected diagnoses of tinnitus.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the 
evidence shows that the veteran has bilateral hearing loss 
and tinnitus.  Pond, 12 Vet. App. at 346.    

With regard to whether the veteran's current hearing 
disorders relate to service, the Board notes a division of 
opinion in the two examination reports of record.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) (the Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim).  The private examiner stated in a May 2005 letter 
that she believed the veteran's hearing disorders were 
initiated by service, while the VA examiner stated in the 
August 2005 report of record that he believed the veteran's 
hearing disorders did not relate to service.  Each opinion 
reviewed evidence of record.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a medical opinion based on unsubstantiated 
history, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty 
needed for a service connection finding).  And each opinion 
is accompanied by a rationale - the VA examiner cites the 
lack of evidence of a hearing disorder at separation in 
November 1966 and attributed the veteran's hearing loss 
disorders to post-service occupational noise, while the 
private examiner cites evidence of the veteran's proximity to 
acoustic trauma during service.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (supporting clinical data or other 
rationale should accompany medical opinion).  So the Board 
finds each opinion to be of probative value.  

But the Board nevertheless finds the preponderance of the 
evidence against the veteran's claims.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, 
the evidence must preponderate against the claim).  The 
evidence does not show that the veteran incurred hearing 
disorders in service, incurred a hearing loss disorder within 
the first year of discharge from service, or manifested a 
continuity of symptomatology indicative of hearing loss or 
tinnitus in the first several years following discharge from 
service in November 1966.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346.  

Service medical records show no complaints, treatment, or 
diagnoses for hearing loss or tinnitus.  In the veteran's 
November 1966 separation report of medical history, the 
veteran indicated that he had no "ear, nose, or throat 
trouble" and no "hearing loss".  In the veteran's November 
1966 separation report of medical examination, the veteran's 
hearing is indicated as normal.  The Board recognizes that, 
as the veteran and his private physician note in the record, 
the audiogram test scores are illegible in the separation 
examination report.  However, the report's PULHES scores 
indicate level "1" hearing (the "P" stands for "physical 
capacity or stamina;" the "U" indicates "upper extremities;" 
the "L" is indicative of the "lower extremities;" the "H" 
reflects the state of the "hearing and ear;" the "E" is 
indicative of the eyes; and the "S" stands for psychiatric 
condition).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (the "PULHES" profile reflects the overall physical 
and psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  

Moreover, the Board notes that the earliest medical evidence 
of hearing loss and tinnitus is found in the May 2004 private 
audiology report, which is dated over 37 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for a hearing disorder until May 2006, 
over 39 years following service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).        

The Board recognizes that a disorder which first manifests 
following service can be service connected provided medical 
evidence is of record which supports such a conclusion.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.")   

But in this matter, the objective evidence of record supports 
the VA examiner's opinion that the veteran's disorders do not 
relate to service.  The veteran denied a hearing disorder 
when leaving service in 1966.  Medical personnel did not 
diagnose the veteran with hearing loss or tinnitus until 37 
years later.  The veteran did not claim that his hearing 
disorders related to service until 39 years later.  And, as 
the examination reports of record note, the veteran's post-
service occupation exposed him to acoustic trauma during the 
39-year interim between service and his service connection 
claims.  Based on the totality of this evidence, and despite 
the private examiner's opinion supporting the veteran's 
claims, the Board finds the preponderance of the evidence 
against the assertion that the veteran's current hearing 
disorders are causally related to service.  See Alemany, 
supra.  The benefit-of-the-doubt rule does not apply 
therefore and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for hearing loss is denied.    

2.	Service connection for tinnitus is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


